Title: From George Washington to the Pennsylvania Council of Safety, 31 January 1777
From: Washington, George
To: Pennsylvania Council of Safety



Gentlemen
Head Quarters Morris town 31st Jany 1777

As the times of a Number of the continental Artillerymen have expired, that department is left very bare. Major Proctor informs me that there are about one hundred and forty of his Corps now doing duty at the Forts upon Delaware, but as there is not the least probability of their being wanted during the Winter Season, I beg you will immediately detatch at least One hundred of those Men, to put themselves under the command of Major proctor. If one hundred men cannot be spared, you will be pleased to send as many as you possibly can. I am &c.
